Case 1:19-cv-01880-WJM-SKC Document 68 Filed 02/03/20 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-01880-WJM
   HOWARD COHAN,
                     Plaintiff,
   v.
   SPIRIT AP PORTFOLIO 1, LLC,
   J.K. GREENE INVESTMENTS LLC,
   AJG INVESTMENTS LLC,
   SCG INVESTMENTS, LLC,
   EINSTEIN AND NOAH CORP.,
   TMG OF COLORADO, LLC;
   and APPLE COLORADO, LLC,
                     Defendants.

     STIPULATION OF DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(ii)
                        WITH PREJUDICE

         IT IS HEREBY STIPULATED by and between the respective parties that

  pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above entitled matter be dismissed

  with prejudice.

                                                     Respectfully Submitted,

  Dated: February 3, 2020

   /s/ Jennifer S. Rusie                                   /s/ Gloria Y. Saad
   Jennifer S. Rusie                                       Gloria Y. Saad
   Ogletree, Deakins, Nash, Smoak, & Stewart, P.C.         Blackmore Law PLC
   401 Commerce Street, Suite 1200                         21411 Civic Center Drive, Suite 200
   Nashville, TN 37219                                     Southfield, MI 48076
   Telephone: (615) 254-1908                               Telephone: (833) 343-6743
   E-mail: jennifer.rusie@ogletree.com                     E-mail: gsaad@blackmorelawplc.com
   Counsel for Defendants Spirit AP Portfolio 1            Counsel for Plaintiff Howard Cohan
   LLC, Apple Colorado LLC

                                                 1
Case 1:19-cv-01880-WJM-SKC Document 68 Filed 02/03/20 USDC Colorado Page 2 of 3




   /s/ Ryan B. Thompson                       /s/ James B. Fairbanks
   Ryan B. Thompson                           James B. Fairbanks
   Allen & Curry, P.C.                        Treece Alfrey Musat P.C.
   1125 Seventeenth Street, Suite 1275        633 17th Street, Suite 2200
   Denver, Colorado 80202                     Denver, Colorado 80202
   Telephone: (303) 955-6185                  Telephone: (303) 292-2700
   E-mail: rthompson@allen-curry.com          E-mail: jbfairbanks@tamlegal.com
   Counsel for Defendants JK Greene           Counsel for Defendant TMG of
   Investments LLC, AJG Investments           Colorado, LLC
   LLC, and SCG Investments, LLC

   /s/ Carol Lynn Thompson                    /s/ Jill A. Zender
   Carol Lynn Thompson                        Jill A. Zender
   Treece Alfrey Musat P.C.                   Faegre Baker Daniels LLP
   633 17th Street, Suite 2200                1144 15th Streeth, Suite 3400
   Denver, Colorado 80202                     Denver, CO 80202
   Telephone: (303) 292-2700                  Telephone: (303) 607-3739
   E-mail: cthompson@tamlegal.com             E-mail: jill.zender@faegreBD.com
   Counsel for Defendant TMG of               Counsel for Defendant Einstein and
   Colorado, LLC                              Noah Corp.




   /s/ Jeffery S. Beck
   Jeffrey S. Beck
   Faegre Baker Daniels LLP
   300 N. Meridian Street, Suite 2500
   Indianapolis, IN 46204
   Telephone: (317) 237-8329
   E-mail: Jeffrey.beck@faegreBD.com
   Counsel for Defendant Einstein and
   Noah Corp.




                                         2
Case 1:19-cv-01880-WJM-SKC Document 68 Filed 02/03/20 USDC Colorado Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020, I filed and served the foregoing
  STIPULATION OF DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(ii) WITH
  PREJUDICE on all ECF participants via the court’s CM/ECF system.


                                               /s/ Gloria Y. Saad
                                               Gloria Y. Saad




                                          3
